Citation Nr: 1416395	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-48 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for visual impairment as a result of bilateral LASIK eye surgery in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from June 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45711 (1990). 

The Veteran had a VA examination in August 2009.  The Veteran reported a history of LASIK surgery in April 2004.  She further reported that she had decreased visual acuity in the ensuing years and was myopic in both eyes.  The VA examiner opined that the determination of an existing relationship between the Veteran's present eye condition and her in-service LASIK surgery requires a surgical opinion.  The VA examiner indicated that he was not qualified to render such an opinion because he is not a corneal surgeon or LASIK specialist.  

The VA examiner provided an addendum opinion in October 2009.  The examiner stated that the eye examination revealed only myopia bilaterally.  The VA examiner stated that it could not be determined whether myopia is a residual of the in-service LASIK procedure or whether myopia is a natural progression of her own refractive shift related to her aging and unrelated to LASIK.  

In this case, the Board finds that another VA examination is necessary.  The Veteran should be examined by a specialist in corneal disorders or LASIK surgery, if possible, in order to determine if a refractive error of the eyes was the subject of superimposed injury which created additional disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ophthalmology examination by a physician with expertise in LASIK surgery or corneal disorders, if possible.  The claims file must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

A.  Following a review of the claims file and an examination of the Veteran, the VA examiner should offer an opinion with complete rationale as to whether it is at least as likely as not that any current bilateral eye disorder is due to or was aggravated by the Veteran's active service to include if the disorder is related to the 2004 inservice LASIK surgery. 

B.  Specifically, the examiner should clearly identify all current vision/eye disability(ies) of the eyes.  Then, with respect to each such diagnosed disability, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's military service, to include the April 2004 LASIK surgery during service.

C.  In rendering the requested opinion, the examiner should specifically indicate whether it is at least as likely as not that any refractive error that preexisted service (or any other current congenital or developmental eye defect) was aggravated (worsened beyond the natural progression) by superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental refractive error defect.  The ophthalmologist should specifically consider and discuss all pertinent service treatment records, any post-service treatment records, and the Veteran's contentions.

In providing answers to the questions posed, the examiner should consider and discuss the LASIK procedure performed in April 2004 and the Veteran's statements indicating that her vision worsened after the LASIK procedure.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, he or she should so state and should explain why it is not feasible to provide a medical opinion.

2. Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claim should then be readjudicated.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


